Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-16-00812-CR

                               Gary ALVAREZ,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 227th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2016CR4637B
               Honorable Kevin M. O’Connell, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 8, 2017.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice